Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                       April 19, 2022
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 SEBASTIAN GONZALEZ,                                              No. 55120-9-II

                              Respondent,

        v.
                                                            UNPUBLISHED OPINION
 PIERCE COUNTY EXECUTIVES BRUCE
 DAMMEIER AND PAT MCCARTHY,
 COUNTY OF PIERCE, PIERCE COUNTY
 SHERIFF’S DEPARTMENT, PIERCE
 COUNTY JAIL, ACTING SERGEANT(S) OF
 PIERCE COUNTY JAIL (FROM 7/8/15-
 PRESENT), JOHN DOE(S), PIERCE
 COUNTY SHERIFF’S DEPUTY N. LEE #01-
 052, PIERCE COUNTY SHERIFF’S
 DEPUTY T. DICKERSON #96-086, PIERCE
 COUNTY SHERIFF’S DEPUTY DEFLIPPIS,
 PIERCE COUNTY SHERIFF’S DEPUTY
 #96-016; PIERCE COUNTY SHERIFF’S
 DEPUTY #05-004, PIERCE COUNTY JAIL
 CLINIC STAFF MEMBERS WHO
 TREATED PLAINTIFF FOR INJURIES ON
 7/8/15,

                              Petitioners,

 CORRECT CARE SOLUTIONS, LLC, a
 Limited Liability Company doing business in
 Washington State,

                              Defendant.


       MAXA, J. – Pierce County seeks review of the trial court’s denial of summary judgment

regarding Sebastian Gonzalez’s negligence claim against the County. The claim relates to

injuries Gonzalez sustained when he fell down the stairs while detained in the Pierce County
No. 55120-9-II


Detention and Corrections Center (PCDCC). He asserts that he was negligently placed in a cell

located on the second tier of the PCDCC despite his documented history of chronic multiple

sclerosis, which made it difficult for him to walk.

       Gonzalez’s multiple sclerosis was noted at intake by Correct Care Solutions LLC (CCS),

the County’s medical contractor, when Gonzalez was incarcerated in the PCDCC less than a

month before the fall. During that incarceration, he was housed on the lower tier because of his

multiple sclerosis. At a second intake a week before the fall, Gonzalez’s multiple sclerosis again

was noted but he was placed on the second tier of the PCDCC. He alleges that he tripped and

fell while using the stairs to access food located on the lower tier.

       We hold that there are genuine issues of material fact as to whether (1) the decision

where to house Gonzalez during his second incarceration in the PCDCC was made by the

County or by CCS, (2) the decision to place Gonzalez in a cell on the second tier during his

second incarceration was a breach of both the County’s and CCS’s duty to safely house him, and

(3) the County’s and CCS’s alleged breach of its duty was a proximate cause of Gonzalez’s

injury. Accordingly, we affirm the trial court’s denial of the County’s summary judgment

motion.

                                               FACTS

Background

       Gonzalez was diagnosed with multiple sclerosis in 2008. Since then, his condition had

progressively worsened and caused increased weakness in his limbs. It was difficult for him to

walk in a straight line. Walking up or down stairs was especially difficult. By 2015, Gonzalez

walked with a noticeable limp such that people believed he was intoxicated when he was in




                                                  2
No. 55120-9-II


public places because he was very unstable and looked like he was about to fall over when he

walked.

        The PCDCC consisted of least two floors, otherwise referred to as tiers. The only way

for inmates to access food at meal times was by picking up a meal tray from the lower tier. And

after eating, inmates had to return their trays to the lower tier.

        At the time of the incident, CCS served as the County’s medical contractor and

conducted preliminary medical examinations for new inmates. As part of the intake process, a

CCS booking nurse completed a six-page receiving screening document that consisted of a series

of checkboxes regarding an inmate’s general health. The receiving screening document included

a section for documenting an inmate’s health issues and a section titled “Placement/Housing”

with a number of checkboxes, including whether an inmate was fit for general population.

        The County generated a separate information report as part of the booking process for an

inmate. Under the booking information section, the information report listed which officer

booked an inmate and what cautions were noted at booking.

First Admission to PCDCC

        On June 12, 2015, Gonzalez was incarcerated in the PCDCC. A CCS booking nurse

conducted a medical examination of Gonzalez and completed the receiving screening document

regarding his general health. The nurse noted in the “Patient Problems” section that Gonzalez

suffered from chronic multiple sclerosis, but the nurse stated in the “Placement/Housing” section

that he could be released to the general population.

        That same day, a notation on the County-generated information report stated “Low

Bunk/Tier – Multiple Sclerosis” after “Cautions noted at booking.” Clerk’s Papers (CP) at 388.

The County observation report stated, “Report: please place [inmate] low bunk/low tier for




                                                   3
No. 55120-9-II


duration of stay. [Inmate] can use wheelchair for long distance of transportation.” CP at 394.

Gonzalez was placed on the lower tier.

Second Admission to PCDCC

       On July 1, Gonzalez again was incarcerated in the PCDCC and went through the same

intake process as for his earlier incarceration on June 12. The CCS receiving screening

document referenced that Gonzalez had multiple sclerosis as observed at the June 12 intake. The

receiving screening document again noted that Gonzalez could be released to the general

population. Unlike on the June 12 intake, the County-generated information report did not

include any notation that Gonzalez needed a low bunk/tier placement. The “Cautions noted at

booking” line was left blank. CP at 390. Gonzalez was placed in a cell on the second tier.

       On July 5, the County’s information report stated that Gonzalez was moved to a different

cell for an “OJC move,” a notation not explained in the record. CP at 181. Gonzalez remained

on the second tier.

       On July 8, Gonzalez was taking his meal tray from breakfast down the stairs when he

tripped and fell. Multiple inmates confirmed that Gonzalez had fallen down the stairs, but none

of the correctional officers saw the actual fall. Gonzalez sustained scratches on his knees and

elbow and started limping more heavily because of a leg injury.

       Gonzalez was taken to medical and then was transferred to a cell located on the lower

tier. The County observation report dated July 8 stated that he should have a low bunk/low tier

due to his “chronic medical concern.” CP at 392.

Complaint and Summary Judgment

       Gonzalez filed a complaint against a number of people associated with the County and

the PCDCC and against CCS, asserting various federal and state causes of action. The causes of




                                                4
No. 55120-9-II


action included multiple claims under 42 U.S.C. § 1983, negligent infliction of emotional

distress, disability discrimination, and records retention claims.

       Gonzalez later filed an amended complaint that added general negligence of the County

and related defendants as a new cause of action. Gonzalez’s complaint alleged that the County

and its officials, officers, and departments breached their duty to safely house him and provide

him with safe access to food and water. The amended complaint alleged that Gonzalez fell down

the stairs as a result of his placement on the second floor, and that the actions of the County and

its agents were the proximate cause of his injuries. Gonzalez did not assert this general

negligence cause of action against CCS.

       The County filed a summary judgment motion on Gonzalez’s negligence claim, arguing a

lack of evidence that (1) it had breached its duty of care and (2) the housing placement was a

proximate cause of Gonzalez’s injury. The motion was supported by a declaration from PCDCC

correctional captain Brian Sutherlin.

       Sutherlin stated in his declaration that CCS was the County’s medical contractor at the

time of the incident and that CCS generated the receiving screening document. Sutherlin noted

that the CCS booking nurse determined that Gonzalez had no special needs for housing and

could be assigned to general population. In addition, the County generated Gonzalez’s

information report and that no cautions were noted at booking. Sutherlin stated that neither he

nor any other County correctional officer determined where inmates with medical issues were

housed or assigned inmates to low bunk/low tier because of medical conditions. He stated that

CCS made those determinations.

       Gonzalez submitted a declaration in opposition to the County’s summary judgment

motion. He explained how multiple sclerosis affected his ability to walk as summarized above.




                                                  5
No. 55120-9-II


Gonzalez also alleged that his multiple sclerosis was very obvious and that it was very obvious to

anyone watching him that it was very difficult for him to walk stairs. In addition, he stated that it

was very difficult for him to walk the stairs for meals when he was housed on the second floor.

He stated that every day he struggled to walk up and down the stairs for meals.

       Gonzalez stated that within one day of the July 1 intake, he complained to a correctional

officer that he was not supposed to be on the second tier because of his multiple sclerosis. The

correctional officer told him to write a kite (a medical request form) to medical, which he did,

but it had no effect. As a result, Gonzalez stated that he wrote a second kite but that he received

no response. Gonzalez’s description of his fall was as follows: “On July 8, 2015, I was taking

my tray down from breakfast when I tripped and fell.” CP at 315.

       The trial court dismissed under CR 12(b)(6) all of Gonzalez’s claims asserted in his

amended complaint against the County and related entities other than his negligence claim.

Regarding the County’s summary judgment motion on the negligence claim, the court granted

Gonzalez’s CR 56(f) motion for additional time to conduct discovery on the issues of breach of

duty and causation.

       The County subsequently renoted its summary judgment motion. CCS also filed a

summary judgment motion regarding any medical negligence claims Gonzalez had asserted. At

that point, Gonzalez still had not conducted any depositions, requested any written discovery, or

identified any supporting expert testimony. The trial court denied the County’s and CCS’s

summary judgment motions. However, the court later granted CCS’s CR 12(b)(6) motion and

dismissed all claims against CCS for failure to state a claim upon which relief could be granted.

       The trial court found that the order denying the County’s summary judgment motion

involved a controlling question of law that warranted immediate appellate review and certified




                                                 6
No. 55120-9-II


the case to this court under RAP 2.3(b)(4). A commissioner of this court granted discretionary

review.

          The County seeks review of the trial court’s order denying its motion for summary

judgment.

                                              ANALYSIS

A.        SUMMARY JUDGMENT STANDARD

          We review summary judgment orders de novo. Sartin v. Estate of McPike, 15 Wn. App.

2d 163, 172, 475 P.3d 522 (2020), review denied, 196 Wn.2d 1046 (2021). We view all the

evidence and apply reasonable inferences in the light most favorable to the nonmoving party. Id.

Summary judgment is appropriate only when there are no genuine issues of material fact. Id. A

genuine issue of material fact exists “when reasonable minds could disagree on the facts

controlling the outcome of the litigation.” Id.

          The following procedure applies when a defendant moves for summary judgment based

on the absence of evidence:

          The party moving for summary judgment bears the initial burden to show there is
          no genuine issue of material fact. A moving defendant can meet this burden by
          demonstrating the plaintiff cannot support his claim with any evidence. After the
          defendant has made such a showing, the burden shifts to the plaintiff to present
          specific facts that reveal a genuine issue of material fact. Summary judgment is
          appropriate if a plaintiff fails to show sufficient evidence that creates a question of
          fact about an essential element on which he or she will have the burden of proof at
          trial.

Id. (internal citations omitted.)

          In a negligence case, the plaintiff must show a genuine issue of material fact on each

element – duty, breach, causation and damage – to avoid summary judgment. Mortensen v.

Moravec, 1 Wn. App. 2d 608, 614, 406 P.3d 1178 (2017).




                                                    7
No. 55120-9-II


B.      BREACH OF DUTY

        The County argues that the trial court erred in denying its summary judgment motion

regarding negligence because there is no genuine issue of material fact as to whether the County

breached a duty of care to Gonzalez. We disagree.

        1.    Legal Principles

        Jails owe inmates an affirmative duty to ensure their “health, welfare, and safety.”

Gregoire v. City of Oak Harbor, 170 Wn.2d 628, 635, 244 P.3d 924 (2010) (plurality opinion);

see also In re Pers. Restraint of Williams, 198 Wn.2d 342, 359, 496 P.3d 289 (2021) (noting this

“long-standing and special duty” as a matter of tort law). Jailers must keep inmates free from

harm and are liable for any breach of duty resulting in injury to an inmate. Gregoire, 170 Wn.2d

at 635. This duty arises from the special relationship jailers have with inmates based on the

complete control jailers have over inmates who are deprived of liberty. Id.

        The duty to ensure the health and safety of inmates is nondelegable. Id. (citing Shea v.

City of Spokane, 17 Wn. App. 236, 242, 562 P.2d 264 (1977), aff’d, 90 Wn.2d 43 (1978)). Shea

involved alleged negligent medical treatment of an inmate by a jail physician. 17 Wn. App. at

239-40. The court stated, “[T]he duty is so intertwined with the responsibility of the [jailer] as

custodian that it cannot be relieved of liability for the negligent exercise of that duty by

delegating it to an ‘independent contractor’ physician. . . . [T]he [jailer’s] liability includes the

negligence of the jail physician because the duty to keep the prisoner in health is nondelegable.”

Id. at 242.

        2.    Involvement of County in Housing Decision

        The County asserts that it cannot be liable because only CCS and not jail staff decided

whether an inmate had a medical condition that required special low bunk/low tier housing. The




                                                   8
No. 55120-9-II


County suggests that it had no involvement regarding Gonzalez’s placement. However, the

evidence is not as clear as the County claims.

       When Gonzalez was booked into the jail on June 12, the CCS nurse noted that Gonzalez

suffered from chronic multiple sclerosis. But the nurse stated in the “Placement/Housing”

section of the form that he could be released to the general population. Despite this statement,

the County’s form stated “Low Bunk/Tier – Multiple Sclerosis” after “Cautions noted at

booking.” CP at 388. And the County observation report stated, “Report: please place [inmate]

low bunk/low tier for duration of stay.” CP at 394. Presumably based on this directive,

Gonzalez was placed on the lower tier.

       After Gonzalez was incarcerated on July 1 and placed in a second tier cell, he was moved

to a different cell on the second tier. There is nothing in the record indicating that CCS

recommended the move. This evidence suggests that the County retained control over inmate

housing after the initial admission.

       After Gonzalez’s fall, there is nothing in the record indicating that CCS recommended

that he be moved to the lower tier. Instead, it was the County’s observation report dated July 8

that stated that he should have a low bunk/tier because of his chronic medical condition.

       We must view all reasonable inferences in the light most favorable to Gonzalez. Sartin,

15 Wn. App. 2d at 172. The County’s forms suggest that even though CCS determined that

Gonzalez could be released into the general population at his June 12 intake, a corrections officer

determined that he should be given a low bunk/ low tier placement. These forms allow a

reasonable inference that the County and not CCS made the final determination as to where

Gonzalez should be housed.




                                                 9
No. 55120-9-II


          We conclude that a genuine issue of material fact exists as to whether the County was

involved in the decision where to house Gonzalez at the July 1 intake.

          3.   County’s Breach of Duty

          Assuming that the County was involved in the decision of where to house Gonzalez,

evidence exists to create a genuine issue of fact regarding breach of its duty to ensure Gonzalez’s

safety. Less than three weeks before Gonzalez’s July 1 incarceration, the CCS nurse noted that

Gonzalez had chronic multiple sclerosis. The County’s forms stated that he should be given a

low bunk/low tier placement because of his multiple sclerosis. And at the July 1 intake, the CCS

screening document again referenced that Gonzalez had multiple sclerosis. Viewing this

evidence in the light most favorable to Gonzalez, the County knew or should have known that

Gonzalez should have been housed on the lower tier for his safety upon his July 1 admission.

          Further, Gonzalez claimed that within a day after his July 1 incarceration he told a

corrections officer that he was not supposed to be on the second tier because of his multiple

sclerosis. He also claimed that his multiple sclerosis was very obvious, that it was very obvious

to anyone watching him that it was very difficult for him to walk stairs, and he struggled every

day to walk up and down the stairs for meals. The County argues that there is no evidence that

any corrections officer actually saw Gonzalez’s struggles. But that fact can be inferred if it was

very obvious that Gonzalez had difficulties because corrections officers presumably are carefully

watching the inmates. Viewing this evidence in the light most favorable to Gonzalez, the County

knew or should have known that Gonzalez should have been moved to the lower tier for his

safety.

          We conclude that a genuine issue of material fact exists as to whether the County

breached its duty to ensure Gonzalez’s safety.




                                                  10
No. 55120-9-II


       4.    CCS’s Breach of Duty

       Gonzalez did not assert a general negligence claim against CCS, and CCS has been

dismissed from this action. But CCS’s negligence is relevant to the County’s liability because as

noted above, jailers have a nondelegable duty to ensure the health and safety of inmates.

Gregoire, 170 Wn.2d at 635. When there is a nondelegable duty, the principal remains liable for

the torts of an independent contractor. Knutson v. Macy’s West Stores, Inc., 1 Wn. App. 2d 543,

547, 406 P.3d 683 (2017). Therefore, even if CCS was the exclusive decision maker regarding

Gonzalez’s placement, the evidence shows that there are genuine issues of fact as to whether

CCS, acting as the County’s agent, breached a duty by housing Gonzalez on the second tier.

       CCS knew at intake on July 1 that Gonzalez had chronic multiple sclerosis. Gonzalez

claimed that he had a noticeable limp and was very unstable when he walked, which was or

should have been noticed by the CCS nurse on July 1. And if CCS was the exclusive decision-

maker, it was CCS who directed that Gonzalez be given a low bunk/low tier placement on June

12 because of his multiple sclerosis. Viewing this evidence in the light most favorable to

Gonzalez, CCS knew or should have known that Gonzalez should have been housed on the lower

tier for his safety upon his July 1 admission.

       In addition, Gonzalez claimed that he sent two kites to “medical” stating that he was not

supposed to be on the second floor because he had multiple sclerosis. Presumably, “medical”

referred to CCS, the County’s medical contractor. Gonzalez claims that these medical kites were

ignored. Viewing this evidence in the light most favorable to Gonzalez, these kites should have

put CCS on notice that Gonzalez should have been moved to the first tier for his safety.

       The County argues that CCS’s actions cannot impose liability on the County for three

reasons. First, the County claims that Gonzalez was required to produce expert medical




                                                 11
No. 55120-9-II


testimony to establish the standard of care regarding CCS because Gonzalez’s cause of action is

a medical negligence claim rather than ordinary negligence claim. It asserts that the cause of

action is a medical negligence claim because CCS makes housing decisions based on a

professional medical evaluation.

       The County emphasizes that chapter 7.70 RCW governs all civil actions for “injury

occurring as a result of health care.” RCW 7.70.010. Under RCW 7.70.040, a plaintiff in a

claim against a health care provider must prove “(1) that the defendant health care provider

failed to exercise the standard of care of a reasonably prudent health care provider in that same

profession and (2) that such failure was a proximate cause of the plaintiff’s injuries.” Frausto v.

Yakima HMA, LLC, 188 Wn.2d 227, 231, 393 P.3d 776 (2017). And expert testimony generally

is required to establish the standard of care. Id. at 231-32.

       Chapter 7.70 RCW does not define the term “health care,” but courts have defined the

term as “ ‘the process in which [the physician] was utilizing the skills which he had been taught

in examining, diagnosing, treating or caring for the plaintiff as his patient.’ ” Beggs v. Dept. of

Soc. & Health Servs., 171 Wn.2d 69, 79, 247 P.3d 421 (2011) (alteration in original) (internal

quotation marks omitted) (quoting Estate of Sly v. Linville, 75 Wn. App. 431, 439, 878 P.2d 1241

(1994)).

       Under this definition, Gonzalez’s injury was not a result of CCS’s “health care.” CCS’s

nurse merely noted Gonzalez’s chronic multiple sclerosis and made a placement decision. She

did not examine, diagnose, treat or care for him. And Gonzalez certainly was not her “patient.”

Instead of providing health care, CCS was deciding where to house Gonzalez. The fact that

Gonzalez had a chronic medical condition did not transform that operational decision into a




                                                 12
No. 55120-9-II


medical decision. Instead, Gonzalez’s medical condition was a factor that CCS had to take into

consideration to ensure his safety.

        Further, CCS was acting as the County’s agent in discharging the County’s nondelegable

duty to ensure Gonzalez’s safety. And the County’s standard of conduct is measured against the

professional standard of conduct for jailers, not for health care providers. Therefore, no expert

testimony was required to establish CCS’s breach of duty. See Petersen v. State, 100 Wn.2d

421, 437, 671 P.2d 230 (1983) (stating that expert testimony generally is not required to establish

a standard of care in a negligence action).

        Second, the County argues that there is no genuine issue of material fact regarding breach

of duty because CCS was an independent contractor and therefore the County cannot be held

liable for CCS’s actions. But as stated above, the County’s duty to ensure the health of a

prisoner was nondelegable and therefore the County remains liable for CCS’s negligence even if

CCS was an independent contractor. Gregoire, 170 Wn.2d at 635; Knutson, 1 Wn. App. 2d at

547.

        Third, the County argues Gonzalez is barred by collateral estoppel from imposing

liability on the County based on CCS’s conduct because the trial court dismissed all claims

against CCS. The County points out that a principal cannot have vicarious liability if the agent is

not liable.

        However, the trial court initially denied CCS’s summary judgment motion regarding

negligence at the same time it denied the County’s motion. The court later dismissed all claims

against CCS under CR 12(b)(6). The County has not provided an adequate record for us to

determine why the trial court denied CCS’s summary judgment motion but then dismissed all

claims against CCS under CR 12(b)(6). It is possible that the trial court determined that




                                                13
No. 55120-9-II


dismissal was appropriate because Gonzalez’s amended complaint asserted a general negligence

claim against only the County, not against CCS. And presumably the trial court determined that

the multiple claims actually asserted against CCS had no merit for reasons the record does not

show.

        We conclude that a genuine issue of material fact exists as to whether CCS breached its

duty to ensure Gonzalez’s safety, thereby imposing liability on the County because of its

nondelegable duty.

        5.   Summary

        Questions of fact exist as to whether the County directly breached its duty to ensure

Gonzalez’s safety and whether CCS breached that delegated duty and thereby subjected the

County to vicarious liability. Therefore, we hold that the trial court did not err in denying the

County’s motion for summary judgment for the County on the issue of breach of duty.

C.      PROXIMATE CAUSE

        The County argues that even if questions of fact exist regarding breach of duty, Gonzalez

produced no evidence to show that his housing placement or his multiple sclerosis caused his

fall. We disagree.

        1.   Legal Principles

        Proximate cause is an essential element of negligence liability. Ehrhart v. King County,

195 Wn.2d 388, 396, 460 P.3d 612 (2020). Proximate cause generally is a question of fact,

although causation may be determined as a matter of law if reasonable minds could not differ.

Meyers v. Ferndale School Dist., 197 Wn.2d 281, 289, 481 P.3d 1084 (2021). The two aspects

of proximate cause are cause in fact and legal cause. Id. “Cause in fact refers to the physical

connection between an act and an injury – whether, but for the act, the injury would not have




                                                 14
No. 55120-9-II


occurred.” Collins v. Juergens Chiropractic, PLLC, 13 Wn. App. 2d 782, 794, 467 P.3d 126,

review denied, 196 Wn.2d 1027 (2020). Legal cause addresses how far to extend the

consequences of a defendant’s acts as a matter of policy. Id.

       2.    Analysis

       The available jail records and Gonzalez’s declaration show that Gonzalez relied on more

than just speculation to show that but for the County’s decision to house him on the second tier,

he would not have tripped and fallen while taking his tray downstairs after breakfast. Gonzalez

stated that he walked with a noticeable limp to the point where people believed that he was

intoxicated in public and that it was extremely obvious that he had a difficult time using the

stairs. In addition, inmates only had access to food on the lower tier, which required anyone who

was not housed on the lower tier to use the stairs to pick up a meal tray and return the tray after

eating. This required Gonzalez to go up and down the stairs several times a day while also

holding a tray in his hands.

       Further, the County noted on the June 12 information report that Gonzalez needed to be

housed on the lower tier with a low bunk specifically because of his multiple sclerosis. This

suggests that the County previously identified stairs as an unavoidable hazard given the fact that

inmates could only pick up and return meal trays on the lower tier. And during his second

incarceration, Gonzalez made a complaint to a correctional officer and sent two kites to medical

regarding his housing placement. Accordingly, a jury could conclude that the County’s housing

decision forced Gonzalez to repeatedly use the stairs and more probably than not caused him to

fall due to the weakness in his legs from his multiple sclerosis.

       The County makes two proximate cause arguments. First, the County again argues that

Gonzalez’s cause of action is a medical negligence claim and that he failed to provide the




                                                 15
No. 55120-9-II


required expert testimony to show proximate cause. We reject this argument for the same

reasons stated above regarding breach of duty.

       Second, the County argues that Gonzalez failed to specify in his declaration that his

multiple sclerosis caused him to fall on the stairs rather than simply tripping, thereby requiring a

trier of fact to speculate as to why he fell. The County relies on cases holding that without

evidence to explain how an accident occurred, a plaintiff cannot establish proximate cause and

therefore cannot avoid summary judgment. E.g., Marshall v. Bally’s Pacwest, Inc., 94 Wn. App.

372, 377-78, 972 P.2d 475 (1999).

       But Gonzalez did not need to state specifically that his multiple sclerosis caused him to

fall down the stairs because we can infer that fact based on the evidence. Gonzalez stated that

the multiple sclerosis caused him to walk with a limp and made him very unstable. He stated

that it was very difficult for him to walk the stairs when he was housed on the second floor, and

that he struggled every day to walk up and down the stairs for meals. Again, we must view all

reasonable inferences from the evidence in the light most favorable to Gonzalez. Sartin, 15 Wn.

App. 2d at 172. A reasonable inference is that he tripped on the stairs because of his difficulty

going up and down the stairs due to his multiple sclerosis. And he was forced to walk down the

stairs with his food tray because the County and CCS breached their duty by housing him in the

second tier.

       We conclude that a genuine issue of material fact exists as to whether the County’s

and/or CCS’s alleged breach of duty was a proximate cause of Gonzalez’s injury. Therefore, we

hold that the trial court did not err in denying the County’s summary judgment motion on the

issue of proximate cause.




                                                 16
No. 55120-9-II


                                          CONCLUSION

        We affirm the trial court’s order denying the County’s summary judgment motion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, J.


 We concur:




 WORSWICK, P.J.



 LEE, J.




                                                 17